               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

LEN PETTAWAY, #125152,                     )
                                           )
         Plaintiff,                        )
                                           )
  v.                                       )     CIVIL ACTION NO. 2:19-cv-497-ECM
                                           )
GOVERNOR KAY IVEY, et al.,                 )
                                           )
         Defendants.                       )

                                      ORDER

       On July 23, 2019, the Magistrate Judge entered a Recommendation (doc. 3) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that The Recommendation of the Magistrate Judge is ADOPTED,

and this case is TRANSFERRED to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 1404(a).

       Done this 16th day of September, 2019.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
